 

Case 1:15-cr-00217-GBD Document 62

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee ee eee ee eee ee ee ee ee ee eee eee xX
UNITED STATES OF AMERICA,
-against-
ANGEL SEPULVEDA,
Defendant.
x

GEORGE B. DANIELS, United States District Judge:

Filed 07/22/20 Page 1of1

 

 

Tosne SDNY

| DOCUMENT
 ELECTROMCAnIY PT ED
[2 iM We £ snomensanes termes nn nae
° _—

4 ATE ri EY x C22 2009.

 

Fee PORE T CEFR TOPE NS

 

ORDER
15 Cr. 487-7, 15 Cr. 217-1 (GBD)

 

The defendant in the above-captioned case is hereby sentenced to time served.

Dated: New York, New York
July 22, 2020

SO ORDERED.

isrgy B Dorbad

RGD B. DANIELS
United States District Judge
